

AMENDMENT NO. 1 TO THE
GLOBAL SENIOR CREDIT AGREEMENT

Dated as of December 20, 2017
AMENDMENT NO. 1 TO THE GLOBAL SENIOR CREDIT AGREEMENT (this “Amendment”) among
DIGITAL REALTY TRUST, L.P., a Maryland limited partnership (the “Operating
Partnership”), DIGITAL SINGAPORE JURONG EAST PTE. LTD., a Singapore private
limited company (the “Initial Singapore Borrower 1”), DIGITAL HK JV HOLDING
LIMITED, a British Virgin Islands limited company (the “Initial Singapore
Borrower 2”), DIGITAL REALTY MAURITIUS HOLDINGS LIMITED, a Republic of Mauritius
private company (the “Initial Singapore Borrower 3”), DIGITAL STOUT HOLDING,
LLC, a Delaware limited liability company (the “Initial Multicurrency Borrower
1”), DIGITAL GOUGH, LLC, a Delaware limited liability company (the “Initial
Multicurrency Borrower 2”), DIGITAL JAPAN, LLC, a Delaware limited liability
company (the “Initial Multicurrency Borrower 3”), DIGITAL EURO FINCO, L.P., a
Scottish limited partnership (the “Initial Multicurrency Borrower 4”), MOOSE
VENTURES LP, a Delaware limited partnership (the “Multicurrency Borrower 5”),
DIGITAL OSAKA 2 TMK, a Japanese tokutei mokuteki kaisha (the “Yen Borrower 1”),
DIGITAL OSAKA 3 TMK, a Japanese tokutei mokuteki kaisha (the “Yen Borrower 2”)
and DIGITAL AUSTRALIA FINCO PTY LTD, an Australian proprietary limited company
(the “Initial Australia Borrower”; and collectively with the Operating
Partnership, the Initial Singapore Borrower 1, the Initial Singapore Borrower 2,
the Initial Singapore Borrower 3, the Initial Multicurrency Borrower 1, the
Initial Multicurrency Borrower 2, the Initial Multicurrency Borrower 3, the
Initial Multicurrency Borrower 4, the Multicurrency Borrower 5, the Yen Borrower
1, the Yen Borrower 2 and the Initial Australia Borrower and any Additional
Borrowers, the “Borrowers” and each individually, a “Borrower”), DIGITAL REALTY
TRUST, INC., a Maryland corporation (the “Parent Guarantor”), DIGITAL EURO
FINCO, LLC, a Delaware limited liability company (the “New Guarantor”; and
collectively with the Operating Partnership, the Parent Guarantor, the New
Guarantor and any Additional Guarantors, the “Guarantors” and each individually,
a “Guarantor”) and CITIBANK, N.A. (“Citibank”), as administrative agent for the
Lender Parties (the “Administrative Agent”).
PRELIMINARY STATEMENTS:
(1)    The Borrowers, the Guarantors, the Lender Parties, the Administrative
Agent and the other financial institutions party thereto entered into a Global
Senior Credit Agreement dated as of January 15, 2016 (the “Existing Revolving
Credit Agreement”); capitalized terms not otherwise defined in this Amendment
have the same meanings as specified in the Existing Revolving Credit Agreement,
as amended hereby;
(2)    The Administrative Agent and the Borrowers have jointly identified an
error of a technical nature in the Existing Revolving Credit Agreement and wish
to amend the Existing Revolving Credit Agreement to clarify that Swing Line
Borrowings in Canadian Dollars may be made by any Multicurrency Borrower under
the Multicurrency Swing Line Facility; and
(3)    Subject to the terms and conditions herein, the Borrowers and the
Administrative Agent have agreed, pursuant to the second sentence of Section
9.01(a) of the Existing Revolving Credit Agreement, to amend the Existing
Revolving Credit Agreement on the terms and subject to the conditions
hereinafter set forth.
SECTION 1.Amendment to Existing Revolving Credit Agreement. The Existing
Revolving Credit Agreement is, upon the occurrence of the Amendment Effective
Date (as defined in Section 3 below), hereby amended by deleting the following
phrase from the definition of “Multicurrency Borrower” set forth in Section 1.01
thereof: “; provided, however, that only the Initial Multicurrency Borrower 2
shall be permitted to


1

--------------------------------------------------------------------------------




act as the Borrower in respect of any Swing Line Borrowing in Canadian Dollars
under the Multicurrency Swing Line Facility”.
SECTION 2.Conditions of Effectiveness. This Amendment shall become effective as
of the first date (the “Amendment Effective Date”) on which, and only if, each
of the following conditions precedent shall have been satisfied:
(a)    The Administrative Agent shall have received on or before the date
hereof, each dated such date, in form and substance satisfactory to the
Administrative Agent:
(i)    Counterparts of this Amendment executed by the Borrowers.
(ii)    The consent attached hereto (the “Consent”) executed by each of the
Guarantors.
(b)    The Administrative Agent shall not have received, within ten (10)
Business Days following the receipt of notice of this Amendment by the Tranche
Required Lenders in respect of the Multicurrency Revolving Credit Tranche, an
objection to this Amendment in writing from the Tranche Required Lenders in
respect of the Multicurrency Revolving Credit Tranche.
SECTION 3.    Reference to and Effect on the Existing Revolving Credit
Agreement, the Notes and the Loan Documents.
(a)    On and after the effectiveness of this Amendment, each reference in the
Existing Revolving Credit Agreement to “this Agreement”, “hereunder”, “hereof”
or words of like import referring to the Existing Revolving Credit Agreement,
and each reference in the Notes and each of the other Loan Documents to “the
Loan Agreement”, “thereunder”, “thereof” or words of like import referring to
the Existing Revolving Credit Agreement, shall mean and be a reference to the
Existing Revolving Credit Agreement, as amended and modified by this Amendment.
(b)    The Existing Revolving Credit Agreement, the Notes and each of the other
Loan Documents, as specifically amended by this Amendment, are and shall
continue to be in full force and effect and are hereby in all respects ratified
and confirmed.
(c)    The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or the Administrative Agent under any of the Loan
Documents, nor constitute a waiver of any provision of any of the Loan
Documents.
(d)    This Amendment shall not extinguish the obligations for the payment of
money outstanding under the Existing Revolving Credit Agreement. Nothing herein
contained shall be construed as a substitution or novation of the obligations
outstanding under the Existing Revolving Credit Agreement, which shall remain in
full force and effect, except to any extent modified hereby or as provided in
the exhibits hereto. Nothing implied in this Amendment or in any other document
contemplated hereby shall be construed as a release or other discharge of any of
the Loan Parties from the Loan Documents.


2

--------------------------------------------------------------------------------




SECTION 4.    Costs and Expenses. The Borrowers agree to pay on demand all
reasonable out-of-pocket costs and expenses of the Administrative Agent in
connection with the preparation, execution, delivery and administration,
modification and amendment of this Amendment and the other instruments and
documents to be delivered hereunder (including, without limitation, the
reasonable fees and expenses of counsel for the Administrative Agent) in
accordance with the terms of Section 9.04 of the Existing Revolving Credit
Agreement.
SECTION 5.    Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute but one and the same agreement. Delivery
of an executed counterpart of a signature page to this Amendment by facsimile
shall be effective as delivery of a manually executed counterpart of this
Amendment.
SECTION 6.    Governing Law. This Amendment shall be governed by, and construed
in accordance with, the laws of the State of New York.
[Balance of page intentionally left blank.]




3

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
BORROWERS:
DIGITAL REALTY TRUST, L.P.,
a Maryland limited partnership


By: DIGITAL REALTY TRUST, INC.,
its sole general partner




By:    /s/ Michael Brown        
Name: Michael Brown
Title: Vice President, Treasury
          


DIGITAL SINGAPORE JURONG EAST PTE. LTD.,
a Singapore private company limited by shares




By:    /s/ Michael Brown        
Name: Michael Brown
Title: Vice President, Treasury




DIGITAL EURO FINCO, L.P.,
a Scotland limited partnership


By: DIGITAL EURO FINCO GP, LLC
its general partner


By: DIGITAL REALTY TRUST, L.P.,
its member


By: DIGITAL REALTY TRUST, INC.,
its general partner




By: /s/ Michael Brown        
Name: Michael Brown
Title: Vice President, Treasury




DIGITAL HK JV HOLDING LIMITED,
a British Virgin Islands limited company


By:    /s/ Michael Brown    
Name: Michael Brown
Title: Vice President, Treasury


Signature Page

--------------------------------------------------------------------------------








DIGITAL REALTY MAURITIUS HOLDINGS LIMITED,
a Mauritius private company limited by shares




By: /s/ Michael Brown            
Name: Michael Brown
Title: Vice President, Treasury




DIGITAL AUSTRALIA FINCO PTY LTD,
an Australian proprietary limited company




By:    /s/ Michael Brown            
    Name: Michael Brown
    Title: Vice President, Treasury




DIGITAL STOUT HOLDING, LLC,
a Delaware limited liability company
By: Digital Realty Trust, L.P.,
its manager
By: Digital Realty Trust, Inc.,
its general partner




By: /s/ Michael Brown            
Name: Michael Brown
Title: Vice President, Treasury
      
                  
DIGITAL GOUGH, LLC,
a Delaware limited liability company
By: Digital Realty Trust, L.P.,
     its manager
By: Digital Realty Trust, Inc.,
its general partner 




     By: /s/ Michael Brown             
     Name: Michael Brown
Title: Vice President, Treasury
            






Signature Page

--------------------------------------------------------------------------------












DIGITAL JAPAN, LLC,
a Delaware limited liability company
 
By: Digital Asia, LLC,
its member
 
By: Digital Realty Trust, L.P.,
its manager
 
By Digital Realty Trust, Inc.,
its general partner




By: /s/ Michael Brown            
Name: Michael Brown
Title: Vice President, Treasury    




DIGITAL OSAKA 2 TMK,
a Japan tokutei mokuteki kaisha




By:    /s/ Michael Brown            
    Name: Michael Brown
    Title: Vice President, Treasury




DIGITAL OSAKA 3 TMK,
a Japan tokutei mokuteki kaisha




By:    /s/ Michael Brown            
    Name: Michael Brown
    Title: Vice President, Treasury




MOOSE VENTURES LP,
a Delaware limited partnership
    


By:    /s/ Michael Brown            
    Name: Michael Brown
    Title: Vice President, Treasury






    


Signature Page

--------------------------------------------------------------------------------








Signature Page

--------------------------------------------------------------------------------





ADMINISTRATIVE AGENT:
CITIBANK, N.A., as Administrative Agent

By: /s/ Christopher J. Albano        
Name: Christopher J. Albano
Title: Authorized Signatory




Signature Page

--------------------------------------------------------------------------------





ACKNOWLEDGED AND AGREED
CITIBANK, N.A., CANADIAN BRANCH,
as Swing Line Bank

By: /s/ Christopher J. Albano        
Name: Christopher J. Albano
Title: Authorized Signatory


Signature Page

--------------------------------------------------------------------------------





CONSENT
Dated as of December 20, 2017
Each of the undersigned, as a Guarantor under the Existing Revolving Credit
Agreement referred to in the foregoing Amendment, hereby consents to such
Amendment and hereby confirms and agrees that notwithstanding the effectiveness
of such Amendment, the Guaranty contained in the Existing Revolving Credit
Agreement is and shall continue to be, in full force and effect and is hereby
ratified and confirmed in all respects, except that, on and after the
effectiveness of such Amendment, each reference in the Loan Documents to “Loan
Agreement”, “thereunder”, “thereof” or words of like import shall mean and be a
reference to the Existing Revolving Credit Agreement, as amended and modified by
such Amendment.
[Balance of page intentionally left blank.]


    

--------------------------------------------------------------------------------




GUARANTORS:
DIGITAL REALTY TRUST, L.P.,
a Maryland limited partnership


By:    DIGITAL REALTY TRUST, INC.,
    its sole general partner




By:
/s/ Michael Brown            

Name: Michael Brown
Title: Vice President, Treasury




DIGITAL REALTY TRUST, INC.,
a Maryland corporation




By:
/s/ Michael Brown            

Name: Michael Brown
Title: Vice President, Treasury

DIGITAL EURO FINCO, LLC,
a Delaware limited liability company


By:    DITIGAL EURO FINCO, L.P.,
its Sole Member


By:    DIGITAL EURO FINCO GP, LLC,
its General Partner


By:    DIGITAL REALTY TRUST, L.P.,
its Sole Member


By:    DIGITAL REALTY TRUST, INC.,
its General Partner




By: /s/ Michael Brown            
Name: Michael Brown
Title: Vice President, Treasury




    